Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-32 directed to inventions non-elected without traverse.  Accordingly, claims 13-32 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2:  The foldable bassinet apparatus of claim 1, wherein the locking hub component being fully retracted into the first hinge component to allow relative rotation between the first hinge component and the second hinge component for folding and unfolding the foldable bassinet apparatus, and being further partially protruded from the first hinge component to constrain the relative rotation for locking modes of the foldable bassinet apparatus.

CANCEL CLAIMS 13-32

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619